EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of January 26, 2010 (the
"Effective Date"), is made by and among MMR Information Systems, Inc., a
Delaware corporation ("Parent"), MyMedicalRecords, Inc., a Delaware corporation
and a wholly-owned subsidiary of Parent (the "Company"), and Ingrid Safranek
(the "Executive").

WITNESSETH:

WHEREAS, the Company desires to employ the Executive as its Vice President,
Chief Financial Officer, and Secretary, and Parent desires to employ the
Executive as its Vice President, Chief Financial Officer and Secretary;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:

Employment

Each of Parent and the Company hereby agrees to retain the Executive, and the
Executive hereby agrees to be employed by Parent and the Company, on an at-will
basis and subject to the additional terms and conditions of this Agreement.

Term

The term of this Agreement (the "Agreement Term") shall commence on the
Effective Date and shall expire on June 25, 2010 (the "Initial Term") unless
extended or otherwise terminated pursuant to this Agreement (the "Employment
Period"). The Agreement Term shall be extended automatically for successive
additional one-year periods at the expiration of the then-current term unless
written notice of non-extension is provided by Parent and the Company to the
Executive after appropriate Board resolution at least 60 days prior to the
expiration of the Initial Term or such extended term, as the case may be.

Responsibilities

The Executive shall provide finance, accounting and information technology
services to Parent and the Company in Executive's principal area of expertise.
It is further intended that Executive initially shall hold the office of Vice
President, Chief Financial Officer and Secretary with Parent and Vice President,
Chief Financial Officer, and Secretary with the Company, reporting to Parent's
and the Company's Chief Executive Officer. The Executive's job description and
title(s) may be changed by mutual agreement of the Executive, Parent and the
Company. The Executive agrees to devote a reasonable portion of his business
time, efforts and skills to the performance of his duties and responsibilities
under this Agreement.

Compensation

In consideration of the services rendered by the Executive during the term
hereof Parent and the Company shall pay Executive the amounts set forth below.

 a. Salary.   Parent and the Company shall pay the Executive, on a semi-monthly
    basis, a base salary of approximately $105,000 per year (the "Base Salary").
    The Base Salary shall be subject to an increase as determined by the Board
    of Directors of Parent from time to time in its sole discretion, provided
    that as of each June 1 during the Agreement Term the amount of the Base
    Salary shall increase by not less than 5% of the then current base salary.
 b. Revenue-Based Compensation for Additional Services.   In order to accomplish
    the responsibilities set forth in Section 3, Executive from time to time may
    perform, and be compensated for performing, additional services as requested
    by the Company's or Parent's management (the "Additional Services").
 c. Bonus.   The Compensation Committee of Parent and the Company shall annually
    determine whether or not an additional bonus should be payable to Executive
    in consideration for services rendered during the prior year.
 d. Executive Benefits.   The Executive shall also be entitled to (i) health
    insurance pursuant to the plan made available generally to employees of
    Parent and the Company; (ii) vacation pursuant to the policies of the
    Company and Parent for each 12-month period during the Employment Period;
    (iii) reasonable travel expenses incurred in connection with her
    responsibilities; and (iv) such other benefits and perquisites that are
    generally made available to senior executives of Parent and the Company from
    time to time. Executive further agrees to be bound by the policies and
    procedures outlined in the Company's and Parent's Employee Manual.
 e. Indemnification. The Executive shall be provided with any indemnification
    rights and indemnification insurance coverage on the same basis as are
    provided to other senior executives of Parent or the Company.
 f. Reimbursement of Expenses.   Parent and the Company shall reimburse all
    reasonable business expenses and disbursements incurred by the Executive in
    the performance of his duties under this Agreement.
 g. Deferred Compensation and Interest. Parent and the Company acknowledge that
    the Executive agrees that it could be necessary to defer certain payments or
    benefits, and Parent and the Company do not intend that Executive
    relinquish, and Executive does not hereby relinquish, any rights thereto.
 h. Termination.   In the event that this Agreement is terminated by Parent and
    the Company without Cause (as such term is defined herein), Parent and the
    Company shall continue paying the monthly salary required under Section 4(a)
    hereof for two (2) months, if such termination occurs within the first year
    of employment; for six (6) months, if such termination occurs between the
    first year and the last day of the second year of employment; and for twelve
    (12) months, if such termination occurs after the last day of the second
    year of employment. If this Agreement is terminated by Parent and the
    Company due to Executive's misconduct (including, but not limited to, any
    act of dishonesty, willful misconduct, fraud or embezzlement) or should the
    Executive make or attempt to make any unauthorized use or disclosure of
    material confidential information or trade secrets of Parent and the Company
    or any parent or subsidiary corporation (any of the foregoing, a "Cause"),
    then neither Parent nor Company shall be required to continue paying the
    monthly salary required under Section 4(a) and the Company and Parent shall
    only be required to pay such salary as has been accrued to that date. For
    purposes of clarification, a change in title or diminution of
    responsibilities, regardless of the level of materiality, shall not be
    considered a termination under the provisions of this Agreement.